                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    ENRIQUE AGUILAR-VALENCIA,                            CASE NO. C18-0359-JCC
10                           Petitioner,                   MINUTE ORDER
11            v.

12    UNITED STATES OF AMERICA,

13                           Respondent.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Petitioner’s letter to the Court (Dkt. No. 19).
18   Petitioner filed a letter in Spanish that appears to deal with his 28 U.S.C. section 2255 petition
19   currently pending with the Court. (See Dkt. No. 1.) Defense Counsel is ORDERED to obtain and
20   file an English translation of Petitioner’s letter (Dkt. No. 19). The translation shall be completed
21   by a court-certified interpreter and filed no later than November 2, 2018.
22          DATED this 23rd day of October 2018.
23                                                           William M. McCool
                                                             Clerk of Court
24

25                                                           s/Tomas Hernandez
                                                             Deputy Clerk
26


     MINUTE ORDER
     C18-0359-JCC
     PAGE - 1
